DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 08/31/2022.

Claim Status
Claims 1-21 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 08/31/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19-20 are indefinite because there are insufficient antecedent basis for the following limitations:
“the output interface” (claim 19)
“that number of communication terminals per area” (claim 19)
“the aviation control node” (claim 19)
“the output interface” (claim 20)
“that number of communication terminals per area” (claim 20)
“the aviation control node” (claim 20)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, US 2016/0371985 in view of Xue, US 2022/0069876 and Bogineni, US 2020/0195521.

For claim 1. Kotecha teaches: An apparatus (Kotecha, fig 8, paragraph 57-63, device with interfaces and processor) for computing data for guiding an unmanned aerial vehicle (UAV) in a three-dimensional (3D) flight area within airspace, (Kotecha, fig 5, paragraph 43-47) comprising: 
a first interface configured for acquiring, from a data storage, stored network data including location data of network nodes of a wireless communication network within the flight area; (Kotecha, fig 5, paragraph 43-47, “Process 500 may also include receiving network parameters and/or physical parameters relating to the wireless network (block 520). The network parameters and/or physical parameters relating to the wireless network may include network topography information (e.g., the deployment of base stations and antennas associated with the wireless network), landscape topography information, information describing external sources of interference, or other information. In some implementations, operational values relating to the wireless network may also be received. The operational values may include, for example, congestion in the network, current transmission power of base stations 220, beamforming parameters being used by base stations 220, or other values… Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42; implicit that network parameters and/or physical parameters were stored somewhere)
a second interface configured for acquiring current network data including current connectivity data of the network nodes; (Kotecha, fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network. The devices may include UAVs 210, other mobile devices (e.g., smart phones carried by users), devices carried by technicians associated with the operator of the wireless network, or dedicated signal strength measurement devices that may be deployed by an operator of the wireless network. The signal strength measurements may include values relating to the uplink or downlink direction (or both). Examples of signal strength metrics include: Received Signal Strength Indicator (RSSI), Received Channel Power Indicator (RCPI), measurements relating to symbol error rates, or other measurements. Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude). In one implementation, and as previously mentioned, UAVs 210, when flying along a flight path, may transmit signal strength measurements (e.g., to 3D network coverage component 240 or UAV navigation component 250), at various locations on the flight path.”; fig 2, paragraph 18-30, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area.”; more details in fig 4, paragraph 35-42)
and circuitry configured for computing current 3D coverage data indicating current network coverage along three dimensions in the 3D flight area by correlating the stored network data and the current network data, (Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42)
Kotecha doesn’t teach: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node. 
Xue from the same or similar fields of endeavor teaches: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node. (Xue, paragraph 91-110, “There are several ways to generate data to describe the wireless signal environment (e.g., channel, coverage, network information, or the like) efficiently. Such data can be used for better UAV support and network optimization… As previously discussed, the BS data 468 can include a geographic region split into atomic regions (e.g., on a grid of regularly or irregularly spaced cells)… The data can further include (e.g., for each cell or group of cells in the grid) K-bits (where K is an integer greater than or equal to one) used to denote the range of the BS transmission. The BS signal strength can be based on a nearby BSs reference signal powers. The range can be based on received signal power, such as RSRP, or received signal quality indicator (RSRQ)… In some aspects, a BS identification can be stored in the BS data 468 associated with a cell 804 along with one or more bits indicating whether the associated BS 332 is a candidate for a handover (HO) operation… In aspects, and to support mobility of UAVs, a network of BSs 332 and a UAV 100, 600 can use only BSs associated with data indicating the BS 332 is a good candidate for HO.”; paragraph 312-313, “In Example 18, at least one of Examples 11-17 can further include, wherein the memory further includes data indicating, for the cell of the grid of cells, a second base station to which the UAV can perform a handover operation. In Example 19, Example 18 can further include, wherein the memory further includes data indicating, respective base stations to which the UAV can perform the handover operation for different speeds of travel.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xue into Kotecha, since Kotecha suggests a technique for determining coverage data, and Xue suggests the beneficial way of including handover candidates into such coverage data to better support mobility of UAVs (Xue, paragraph 91-110) in the analogous art of communication.
Kotecha and Xue don’t teach: and the handover probability depends on a moving direction of the UAV.
Bogineni from the same or similar fields of endeavor teaches: and the handover probability depends on a moving direction of the UAV (Bogineni, paragraph 32-37, “Nonetheless, based on the potential mobility report, the CU-CP node could determine that the UE is moving in a certain direction and identify multiple candidate cells for the handover. Additionally, or alternatively, the CU-CP node can identify all first-order neighbors of the serving DU as potential candidate cells. Additionally, or alternatively, the CU-CP node can further identify one or more second-order neighbors of the serving DU as potential candidate cells (e.g., where the UE is moving at a fast speed, such as a drone UE that could pass through a first-order neighbor cell and reach the serving area associated with a second-order neighbor in a short amount of time)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bogineni into Kotecha and Xue, since Xue suggests a technique for determining handover candidates, and Bogineni suggests the beneficial way of determining such handover candidates based on a moving direction of UAV to improve the anticipation of potential handover (Bogineni, paragraph 32-37) in the analogous art of communication.

For claim 2. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, and Kotecha further teaches: further comprising an output interface (Kotecha, fig 8, paragraph 57-63, device with interfaces and processor) configured for automatically reporting the current 3D coverage data to an aviation control node for granting an air traffic control clearance for the UAV in the flight area or for performing control of the UAV. (Kotecha, fig 5, paragraph 43-47, “For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; fig 6, paragraph 48-51, “In one implementation, UAV navigation component 250 may provide an API or other interface through which flight paths can be automatically requested… Process 600 may further include generating, in response to the request and based at least on three-dimensional network coverage information, at least one flight path (block 620)… UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240.”; fig 7, paragraph 52-56, “During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)

For claim 4. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, and Kotecha further teaches: wherein the current connectivity data includes at least one of: a current state of a network node out of an ON state and an OFF state; fault network data, or a workload indicating at least one of: a number of mobile terminals currently connected to one or more of the network nodes, or the traffic transmitted or received at one or more of the network nodes, (Kotecha, fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network. The devices may include UAVs 210, other mobile devices (e.g., smart phones carried by users), devices carried by technicians associated with the operator of the wireless network, or dedicated signal strength measurement devices that may be deployed by an operator of the wireless network. The signal strength measurements may include values relating to the uplink or downlink direction (or both). Examples of signal strength metrics include: Received Signal Strength Indicator (RSSI), Received Channel Power Indicator (RCPI), measurements relating to symbol error rates, or other measurements. Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude). In one implementation, and as previously mentioned, UAVs 210, when flying along a flight path, may transmit signal strength measurements (e.g., to 3D network coverage component 240 or UAV navigation component 250), at various locations on the flight path.”; “measurements relating to symbol error rates” is fault network data; “The signal strength measurements may include values relating to the uplink or downlink direction (or both)” is traffic transmitted/received at one or more network nodes)
and wherein guiding of the UAV includes deviating from a previously determined flight path based on a change in network connectivity indicated by the current connectivity data. (Kotecha, fig 7, paragraph 52-56, “During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)

For claim 5. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, and Kotecha further teaches: wherein the current network data includes results of connectivity measurements performed by the UAV or a communication terminal different from the UAV. (Kotecha, fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network. The devices may include UAVs 210, other mobile devices (e.g., smart phones carried by users), devices carried by technicians associated with the operator of the wireless network, or dedicated signal strength measurement devices that may be deployed by an operator of the wireless network. The signal strength measurements may include values relating to the uplink or downlink direction (or both). Examples of signal strength metrics include: Received Signal Strength Indicator (RSSI), Received Channel Power Indicator (RCPI), measurements relating to symbol error rates, or other measurements. Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude). In one implementation, and as previously mentioned, UAVs 210, when flying along a flight path, may transmit signal strength measurements (e.g., to 3D network coverage component 240 or UAV navigation component 250), at various locations on the flight path.”)

For claim 6. Kotecha, Xue and Bogineni disclose all the limitations of claim 5, and Kotecha further teaches: wherein the circuitry is configured for calculating a position of the UAV based on the results of the connectivity measurements performed by the UAV or based on a connectivity measurement of the connectivity of the UAV performed by the network. (Kotecha, fig 4, paragraph 35-42, “For example, as previously mentioned, a UAV that is using the navigational services provided by UAV navigation component 250, may, at various times, measure the network signal strength that is being experienced by the UAV. The UAV may transmit the measured value, along with an indication of three-dimensional location of the UAV, to UAV navigation component 250 and/or 3D network coverage component 240. These values may be stored by 3D network coverage component 240 and used to replace or enhance the value stored in the signal strength field.”)

For claim 8. Kotecha, Xue and Bogineni disclose all the limitations of claim 2, and Kotecha further teaches: wherein the current network data includes an indication of a current number, or an aggregated number over a period of time, of communication terminals per area unit, (Kotecha, fig 5, paragraph 43-47, “The operational values may include, for example, congestion in the network, current transmission power of base stations 220, beamforming parameters being used by base stations 220, or other values… Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network.”; Kotecha, fig 3A-3B, paragraph 31-34, “Examples of factors that can lead to variations in signal strength, both as a function of the location on the ground and or/as a function of height, may include: the type and/or operating conditions of a base station 220, lateral and vertical distance from the base station, buildings and/or natural topography, density of other mobile devices in the area, and/or radio interference from external sources.”) 
and the output interface reports that number of communication terminals per area to the aviation control node. (Kotecha, fig 6, paragraph 48-51, “Factors such as regulatory “no-fly” zones, other regulatory UAV rules, maximizing a route to minimize flying over areas of high pedestrian density, or other factors, may be maintained by UAV navigation component 250 and incorporated into the determined UAV paths… UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240.”)

For claim 9. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, and Kotecha further teaches: wherein the current 3D coverage data includes a signal power. (Kotecha, fig 5, paragraph 43-47, “Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information.”; more details in fig 4, paragraph 35-42, “The signal strength field may include the signal strength measurement or estimate for the geographical area and height identified in the corresponding area ID and height fields.”)

For claim 10. Kotecha, Xue and Bogineni disclose all the limitations of claim 9, however Kotecha doesn’t teach: wherein the handover probability depends on a moving speed of the UAV.
Xue from the same or similar fields of endeavor teaches: wherein the handover probability depends on a moving speed of the UAV. (Xue, paragraph 91-110, “There are several ways to generate data to describe the wireless signal environment (e.g., channel, coverage, network information, or the like) efficiently. Such data can be used for better UAV support and network optimization… As previously discussed, the BS data 468 can include a geographic region split into atomic regions (e.g., on a grid of regularly or irregularly spaced cells)… The data can further include (e.g., for each cell or group of cells in the grid) K-bits (where K is an integer greater than or equal to one) used to denote the range of the BS transmission. The BS signal strength can be based on a nearby BSs reference signal powers. The range can be based on received signal power, such as RSRP, or received signal quality indicator (RSRQ)… In some aspects, a BS identification can be stored in the BS data 468 associated with a cell 804 along with one or more bits indicating whether the associated BS 332 is a candidate for a handover (HO) operation… In aspects, and to support mobility of UAVs, a network of BSs 332 and a UAV 100, 600 can use only BSs associated with data indicating the BS 332 is a good candidate for HO.”; paragraph 312-313, “In Example 18, at least one of Examples 11-17 can further include, wherein the memory further includes data indicating, for the cell of the grid of cells, a second base station to which the UAV can perform a handover operation. In Example 19, Example 18 can further include, wherein the memory further includes data indicating, respective base stations to which the UAV can perform the handover operation for different speeds of travel.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xue into Kotecha and Bogineni, since Kotecha suggests a technique for determining coverage data, and Xue suggests the beneficial way of including handover candidates based on UAV’s speeds of travel into such coverage data to better support mobility of UAVs (Xue, paragraph 91-110) in the analogous art of communication.

For claim 11. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, and Kotecha further teaches: wherein the stored network data and the current network data includes data of a plurality of wireless communication networks. (Kotecha, fig 2, paragraph 18-30, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area… The quantity of devices and/or networks, illustrated in FIG. 2, is provided for explanatory purposes only. In practice, there may be additional devices and/or networks; fewer devices and/or networks; different devices and/or networks; or differently arranged devices and/or networks than illustrated in FIG. 2.”)

For claim 12. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, and Kotecha further teaches: wherein the 3D flight area is subdivided into a plurality of sub-areas, and the circuitry is configured for computing the current 3D coverage data respectively for the plurality of sub-areas. (Kotecha, fig 3A-3B, paragraph 31-34, “The geographical areas are illustrated in FIG. 3A as hexagons. In other implementations, the coverage map may be implemented using other shapes (e.g., circles or polygons) or using irregular geographical areas (i.e., different geographical areas may be defined as having different sizes or shapes)… In FIG. 3A, 13 geographical areas, labeled as areas A.sub.1 though A.sub.13, are illustrated. Within a particular geographical area, 3D network coverage component 240 may maintain a signal strength estimate that varies based on the altitude.”)

For claim 13. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, and Kotecha further teaches: wherein the circuitry is configured for computing the current 3D coverage data based on a model for predicting 3D coverage, and the model is generated based on the stored network data and automatically updated based on the current network data. (Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42)

For claim 14. Kotecha, Xue and Bogineni disclose all the limitations of claim 13, and Kotecha further teaches: wherein the model is updated by machine learning. (Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42)

For claim 15. Kotecha teaches: An aviation control node (Kotecha, fig 8, paragraph 57-63, device with interfaces and processor) for guiding an unmanned aerial vehicle (UAV) in a three-dimensional (3D) flight area within airspace (Kotecha, fig 6-7, paragraph 48-56), comprising: 
an input interface configured for acquiring current 3D coverage data indicating current network coverage along three dimensions in the three-dimensional flight area, (Kotecha, fig 6-7, paragraph 48-56, “UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240.”; Kotecha, fig 5, paragraph 43-47, “For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”)
the 3D coverage data being determined by correlating stored network data including location data of network nodes of a wireless communication network within the flight area and current network data including current connectivity data of the network nodes; (Kotecha, fig 2, paragraph 18-30, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area.”; more details in fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network… Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude)… Process 500 may also include receiving network parameters and/or physical parameters relating to the wireless network (block 520). The network parameters and/or physical parameters relating to the wireless network may include network topography information (e.g., the deployment of base stations and antennas associated with the wireless network), landscape topography information, information describing external sources of interference, or other information… Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42; implicit that network parameters and/or physical parameters were stored somewhere)
and circuitry configured for performing the guiding of the UAV based on the current 3D coverage data, (Kotecha, fig 6-7, paragraph 48-56, “Process 600 may further include generating, in response to the request and based at least on three-dimensional network coverage information, at least one flight path (block 620)… UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240… Process 600 may further include transmitting the generated UAV flight path (block 630). For example, UAV navigation component 250 may transmit the flight path to the requesting UAV or other device… During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)
Kotecha doesn’t teach: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node.
Xue from the same or similar fields of endeavor teaches: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node. (Xue, paragraph 91-110, “There are several ways to generate data to describe the wireless signal environment (e.g., channel, coverage, network information, or the like) efficiently. Such data can be used for better UAV support and network optimization… As previously discussed, the BS data 468 can include a geographic region split into atomic regions (e.g., on a grid of regularly or irregularly spaced cells)… The data can further include (e.g., for each cell or group of cells in the grid) K-bits (where K is an integer greater than or equal to one) used to denote the range of the BS transmission. The BS signal strength can be based on a nearby BSs reference signal powers. The range can be based on received signal power, such as RSRP, or received signal quality indicator (RSRQ)… In some aspects, a BS identification can be stored in the BS data 468 associated with a cell 804 along with one or more bits indicating whether the associated BS 332 is a candidate for a handover (HO) operation… In aspects, and to support mobility of UAVs, a network of BSs 332 and a UAV 100, 600 can use only BSs associated with data indicating the BS 332 is a good candidate for HO.”; paragraph 312-313, “In Example 18, at least one of Examples 11-17 can further include, wherein the memory further includes data indicating, for the cell of the grid of cells, a second base station to which the UAV can perform a handover operation. In Example 19, Example 18 can further include, wherein the memory further includes data indicating, respective base stations to which the UAV can perform the handover operation for different speeds of travel.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xue into Kotecha, since Kotecha suggests a technique for determining coverage data, and Xue suggests the beneficial way of including handover candidates into such coverage data to better support mobility of UAVs (Xue, paragraph 91-110) in the analogous art of communication.
Kotecha and Xue don’t teach: and the handover probability depends on a moving direction of the UAV.
Bogineni from the same or similar fields of endeavor teaches: and the handover probability depends on a moving direction of the UAV (Bogineni, paragraph 32-37, “Nonetheless, based on the potential mobility report, the CU-CP node could determine that the UE is moving in a certain direction and identify multiple candidate cells for the handover. Additionally, or alternatively, the CU-CP node can identify all first-order neighbors of the serving DU as potential candidate cells. Additionally, or alternatively, the CU-CP node can further identify one or more second-order neighbors of the serving DU as potential candidate cells (e.g., where the UE is moving at a fast speed, such as a drone UE that could pass through a first-order neighbor cell and reach the serving area associated with a second-order neighbor in a short amount of time)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bogineni into Kotecha and Xue, since Xue suggests a technique for determining handover candidates, and Bogineni suggests the beneficial way of determining such handover candidates based on a moving direction of UAV to improve the anticipation of potential handover (Bogineni, paragraph 32-37) in the analogous art of communication.

For claim 16. Kotecha, Xue and Bogineni disclose all the limitations of claim 15, and Kotecha further teaches: wherein guiding of the UAV includes determining at least one of a flight path or a flight corridor including the flight path by minimizing a cost function including at least one of a signal power, a handover probability, and an interference caused by the UAV. (Kotecha, fig 6-7, paragraph 48-56, “Process 600 may further include generating, in response to the request and based at least on three-dimensional network coverage information, at least one flight path (block 620). The flight path may include, for example, a sequence of three-dimensional waypoints that define the flight path. UAV navigation component 250 may offer the entire navigation process of determining an appropriate route, as a service, to UAVs 240. Factors such as regulatory “no-fly” zones, other regulatory UAV rules, maximizing a route to minimize flying over areas of high pedestrian density, or other factors, may be maintained by UAV navigation component 250 and incorporated into the determined UAV paths. Additionally, UAV navigation component 250 may take into account network coverage, and attempt to maximize network coverage along the flight path. Maximizing network coverage may involve varying the altitude of UAV 210 based on the three-dimensional coverage map. UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240… During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)

For claim 17. Kotecha teaches: A method for computing data for guiding unmanned aerial vehicles (UAVs) in a three-dimensional (3D) flight area within airspace, (Kotecha, fig 5, paragraph 43-47) comprising: 
acquiring, from a data storage, stored network data including location data of network nodes of a wireless communication network within the flight area; (Kotecha, fig 5, paragraph 43-47, “Process 500 may also include receiving network parameters and/or physical parameters relating to the wireless network (block 520). The network parameters and/or physical parameters relating to the wireless network may include network topography information (e.g., the deployment of base stations and antennas associated with the wireless network), landscape topography information, information describing external sources of interference, or other information. In some implementations, operational values relating to the wireless network may also be received. The operational values may include, for example, congestion in the network, current transmission power of base stations 220, beamforming parameters being used by base stations 220, or other values… Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42; implicit that network parameters and/or physical parameters were stored somewhere)
acquiring current network data including current connectivity data of the network nodes; (Kotecha, fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network. The devices may include UAVs 210, other mobile devices (e.g., smart phones carried by users), devices carried by technicians associated with the operator of the wireless network, or dedicated signal strength measurement devices that may be deployed by an operator of the wireless network. The signal strength measurements may include values relating to the uplink or downlink direction (or both). Examples of signal strength metrics include: Received Signal Strength Indicator (RSSI), Received Channel Power Indicator (RCPI), measurements relating to symbol error rates, or other measurements. Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude). In one implementation, and as previously mentioned, UAVs 210, when flying along a flight path, may transmit signal strength measurements (e.g., to 3D network coverage component 240 or UAV navigation component 250), at various locations on the flight path.”; fig 2, paragraph 18-30, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area.”; more details in fig 4, paragraph 35-42)
and computing current 3D coverage data indicating current network coverage along three dimensions in the three-dimensional flight area by correlating the stored network data and the current network data, (Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42)
Kotecha doesn’t teach: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node.
Xue from the same or similar fields of endeavor teaches: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node. (Xue, paragraph 91-110, “There are several ways to generate data to describe the wireless signal environment (e.g., channel, coverage, network information, or the like) efficiently. Such data can be used for better UAV support and network optimization… As previously discussed, the BS data 468 can include a geographic region split into atomic regions (e.g., on a grid of regularly or irregularly spaced cells)… The data can further include (e.g., for each cell or group of cells in the grid) K-bits (where K is an integer greater than or equal to one) used to denote the range of the BS transmission. The BS signal strength can be based on a nearby BSs reference signal powers. The range can be based on received signal power, such as RSRP, or received signal quality indicator (RSRQ)… In some aspects, a BS identification can be stored in the BS data 468 associated with a cell 804 along with one or more bits indicating whether the associated BS 332 is a candidate for a handover (HO) operation… In aspects, and to support mobility of UAVs, a network of BSs 332 and a UAV 100, 600 can use only BSs associated with data indicating the BS 332 is a good candidate for HO.”; paragraph 312-313, “In Example 18, at least one of Examples 11-17 can further include, wherein the memory further includes data indicating, for the cell of the grid of cells, a second base station to which the UAV can perform a handover operation. In Example 19, Example 18 can further include, wherein the memory further includes data indicating, respective base stations to which the UAV can perform the handover operation for different speeds of travel.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xue into Kotecha, since Kotecha suggests a technique for determining coverage data, and Xue suggests the beneficial way of including handover candidates into such coverage data to better support mobility of UAVs (Xue, paragraph 91-110) in the analogous art of communication.
Kotecha and Xue don’t teach: and the handover probability depends on a moving direction of the UAV.
Bogineni from the same or similar fields of endeavor teaches: and the handover probability depends on a moving direction of the UAV (Bogineni, paragraph 32-37, “Nonetheless, based on the potential mobility report, the CU-CP node could determine that the UE is moving in a certain direction and identify multiple candidate cells for the handover. Additionally, or alternatively, the CU-CP node can identify all first-order neighbors of the serving DU as potential candidate cells. Additionally, or alternatively, the CU-CP node can further identify one or more second-order neighbors of the serving DU as potential candidate cells (e.g., where the UE is moving at a fast speed, such as a drone UE that could pass through a first-order neighbor cell and reach the serving area associated with a second-order neighbor in a short amount of time)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bogineni into Kotecha and Xue, since Xue suggests a technique for determining handover candidates, and Bogineni suggests the beneficial way of determining such handover candidates based on a moving direction of UAV to improve the anticipation of potential handover (Bogineni, paragraph 32-37) in the analogous art of communication.

For claim 18. Kotecha teaches: An aviation control method for guiding an unmanned aerial vehicle (UAV) in a three-dimensional (3D) flight area within airspace, (Kotecha, fig 6-7, paragraph 48-56) comprising: 
acquiring current 3D coverage data indicating current network coverage along three dimensions in the three-dimensional flight area, (Kotecha, fig 6-7, paragraph 48-56, “UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240.”; Kotecha, fig 5, paragraph 43-47, “For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”)
the 3D coverage data being determined by correlating stored network data including location data of network nodes of a wireless communication network within the flight area and current network data including current connectivity data of the network nodes; (Kotecha, fig 2, paragraph 18-30, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area.”; more details in fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network… Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude)… Process 500 may also include receiving network parameters and/or physical parameters relating to the wireless network (block 520). The network parameters and/or physical parameters relating to the wireless network may include network topography information (e.g., the deployment of base stations and antennas associated with the wireless network), landscape topography information, information describing external sources of interference, or other information… Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42; implicit that network parameters and/or physical parameters were stored somewhere)
and performing the guiding of the UAV based on the current 3D coverage data, (Kotecha, fig 6-7, paragraph 48-56, “Process 600 may further include generating, in response to the request and based at least on three-dimensional network coverage information, at least one flight path (block 620)… UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240… Process 600 may further include transmitting the generated UAV flight path (block 630). For example, UAV navigation component 250 may transmit the flight path to the requesting UAV or other device… During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)
Kotecha doesn’t teach: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node.
Xue from the same or similar fields of endeavor teaches: wherein the current 3D coverage data includes an indication of a handover probability of handover by the UAV from one network node to another network node. (Xue, paragraph 91-110, “There are several ways to generate data to describe the wireless signal environment (e.g., channel, coverage, network information, or the like) efficiently. Such data can be used for better UAV support and network optimization… As previously discussed, the BS data 468 can include a geographic region split into atomic regions (e.g., on a grid of regularly or irregularly spaced cells)… The data can further include (e.g., for each cell or group of cells in the grid) K-bits (where K is an integer greater than or equal to one) used to denote the range of the BS transmission. The BS signal strength can be based on a nearby BSs reference signal powers. The range can be based on received signal power, such as RSRP, or received signal quality indicator (RSRQ)… In some aspects, a BS identification can be stored in the BS data 468 associated with a cell 804 along with one or more bits indicating whether the associated BS 332 is a candidate for a handover (HO) operation… In aspects, and to support mobility of UAVs, a network of BSs 332 and a UAV 100, 600 can use only BSs associated with data indicating the BS 332 is a good candidate for HO.”; paragraph 312-313, “In Example 18, at least one of Examples 11-17 can further include, wherein the memory further includes data indicating, for the cell of the grid of cells, a second base station to which the UAV can perform a handover operation. In Example 19, Example 18 can further include, wherein the memory further includes data indicating, respective base stations to which the UAV can perform the handover operation for different speeds of travel.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xue into Kotecha, since Kotecha suggests a technique for determining coverage data, and Xue suggests the beneficial way of including handover candidates into such coverage data to better support mobility of UAVs (Xue, paragraph 91-110) in the analogous art of communication.
Kotecha and Xue don’t teach: and the handover probability depends on a moving direction of the UAV.
Bogineni from the same or similar fields of endeavor teaches: and the handover probability depends on a moving direction of the UAV (Bogineni, paragraph 32-37, “Nonetheless, based on the potential mobility report, the CU-CP node could determine that the UE is moving in a certain direction and identify multiple candidate cells for the handover. Additionally, or alternatively, the CU-CP node can identify all first-order neighbors of the serving DU as potential candidate cells. Additionally, or alternatively, the CU-CP node can further identify one or more second-order neighbors of the serving DU as potential candidate cells (e.g., where the UE is moving at a fast speed, such as a drone UE that could pass through a first-order neighbor cell and reach the serving area associated with a second-order neighbor in a short amount of time)”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bogineni into Kotecha and Xue, since Xue suggests a technique for determining handover candidates, and Bogineni suggests the beneficial way of determining such handover candidates based on a moving direction of UAV to improve the anticipation of potential handover (Bogineni, paragraph 32-37) in the analogous art of communication.

For claim 21. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, however Kotecha doesn’t teach: wherein the handover probability comprises a change probability that the UAV will switch connections from the one network node to the another network node.
Xue from the same or similar fields of endeavor teaches: wherein the handover probability comprises a change probability that the UAV will switch connections from the one network node to the another network node. (Xue, paragraph 91-110, “There are several ways to generate data to describe the wireless signal environment (e.g., channel, coverage, network information, or the like) efficiently. Such data can be used for better UAV support and network optimization… As previously discussed, the BS data 468 can include a geographic region split into atomic regions (e.g., on a grid of regularly or irregularly spaced cells)… The data can further include (e.g., for each cell or group of cells in the grid) K-bits (where K is an integer greater than or equal to one) used to denote the range of the BS transmission. The BS signal strength can be based on a nearby BSs reference signal powers. The range can be based on received signal power, such as RSRP, or received signal quality indicator (RSRQ)… In some aspects, a BS identification can be stored in the BS data 468 associated with a cell 804 along with one or more bits indicating whether the associated BS 332 is a candidate for a handover (HO) operation… In aspects, and to support mobility of UAVs, a network of BSs 332 and a UAV 100, 600 can use only BSs associated with data indicating the BS 332 is a good candidate for HO.”; paragraph 312-313, “In Example 18, at least one of Examples 11-17 can further include, wherein the memory further includes data indicating, for the cell of the grid of cells, a second base station to which the UAV can perform a handover operation. In Example 19, Example 18 can further include, wherein the memory further includes data indicating, respective base stations to which the UAV can perform the handover operation for different speeds of travel.”; handover is changing, switching UAV connections from the one network node to the another network node)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xue into Kotecha and Bogineni, since Kotecha suggests a technique for determining coverage data, and Xue suggests the beneficial way of including handover candidates into such coverage data to better support mobility of UAVs (Xue, paragraph 91-110) in the analogous art of communication.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, US 2016/0371985 in view of Xue, US 2022/0069876 and Bogineni, US 2020/0195521 and further in view of Johnson, US 2017/0278409.

For claim 3. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, however Kotecha doesn’t teach: wherein the second interface is configured for receiving event data indicating planned future network events known to occur at the network nodes at a time later than receiving the event data.
Johnson from the same or similar fields of endeavor teaches: wherein the second interface is configured for receiving event data indicating planned future network events known to occur at the network nodes at a time later than receiving the event data. (Johnson, paragraph 72-73, “For example, flight planning system 201 can receive event data from event service 510 and reserve airspace from airspace management system 350 according to an anticipated airspace need as indicated by the event data received from event service 510. Event service 510 can be, for example, an online (e.g., network, Internet, etc.) service that provides information about current or future events. For example, event service 510 can be a weather service that provides weather reports to flight planning system 501. The weather reports can describe current and/or future weather over a geospatial region that might cause damage to buildings, roads, powerlines, erode natural and/or manmade features, etc… Thus, it might be beneficial if flight planning system 201 could anticipate the need for airspace over the geospatial areas affected by these or similar events and reserve the airspace before a UAV operator makes an airspace reservation request.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Johnson into Kotecha, Xue and Bogineni, since Kotecha suggests a technique for flight planning, and Johnson suggests the beneficial way of including into such technique reception of future event since it is beneficial if flight planning system could anticipate the need for airspace over the geospatial areas affected by future events and reserve the airspace before a UAV operator makes an airspace reservation request (Johnson, paragraph 72-73) in the analogous art of communication.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, US 2016/0371985 in view of Xue, US 2022/0069876 and Bogineni, US 2020/0195521 and further in view of De Rosa, US 2020/0266903.

For claim 7. Kotecha, Xue and Bogineni disclose all the limitations of claim 1, however Kotecha doesn’t teach: wherein the current 3D coverage data indicate an interference caused by the UAV.
De Rosa from the same or similar fields of endeavor teaches: wherein the current 3D coverage data indicate an interference caused by the UAV. (De Rosa, paragraph 27-33, “In an embodiment, for a given UE intended to be operated at flight altitude, the flight routes, channel allocation instructions, and other related information (e.g., start time, end time, speed of the flight) may be determined and generated based on flight plan information provided by an operator of the UE and geographic information. The geographic information may include obstacle information, weather information, traffic management information (e.g., air traffic management information), emergency/critical broadcast information, and/or generally any other static and dynamic information associated with the geographic regions… Flight route, flight plan information, geographic information, and/or other information may be provided in a three-dimensional (3D) space… In various embodiments, the traffic management information may include an interference impact to the network due to the network accommodating (e.g., providing network connectivity to) UAVs, other aerial devices, and/or generally any devices at high altitudes (e.g., devices within a high-rise building). Due to a reduced path loss for line-of-sight type communication links between UEs at high altitudes and their serving access point relative to terrestrial UEs, the UEs operating (e.g., flying while communicating with the network) at high altitudes generally have a higher interference potential on a larger region surrounding each UE's serving base station than terrestrial UEs and thus generally contribute higher interference to neighboring access points than terrestrial UEs. Interference impact attributed to a UE can cause reduced access point coverage and degradation of performance for other aerial-based users and ground-based users of the network… For any given UE, whether the UE is at flight altitude or ground level, when the UE transmits signals to its serving access point (e.g., serving base station in a cellular network), the UE utilizes capacity of its serving access point while contributing interference to other access points that may receive the signals transmitted by the UE to the serving access point. These other access points generally include access points in geographic proximity to the serving base station of the UE. In an aspect, due to a higher interference potential associated with a UE at flight altitude (e.g., a UAV or other device at flight altitude), an area of pertinence associated with this UE encompasses this UE's serving access point and access points in geographic proximity to this UE's serving access point. In this regard, an area of pertinence may be referred to as including a group of access points or a cluster of access points. Access points in geographic proximity to the serving access point may include access points referenced as neighboring access points of the serving access point and/or access points within a certain distance of the serving access point. For example, the area of pertinence defined for and associated with such a UE may be a coverage (e.g., three-dimensional coverage) of the UE's serving access point combined with a coverage of the serving access point's neighbors. In some aspects, a definition of an area of pertinence associated with each UE at a given position may be based on measurement analytics (e.g., automated measurement analytics) using machine-learning (ML)/artificial intelligence (AI) methods.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of De Rosa into Kotecha, Xue and Bogineni, since Kotecha suggests a technique for determining coverage data, and De Rosa suggests the beneficial way of including interference caused by UAV into such coverage data since UAV operating (e.g., flying while communicating with the network) at high altitudes generally have a higher interference potential and interference impact attributed to an UAV can cause reduced access point coverage and degradation of performance for other aerial-based users and ground-based users of the network (De Rosa, paragraph 27-33) in the analogous art of communication.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, US 2016/0371985 in view of De Rosa, US 2020/0266903 and Ryu, US 2019/0230606.

For claim 19. Kotecha teaches: A method for computing data for guiding unmanned aerial vehicles (UAVs) in a three-dimensional (3D) flight area within airspace, (Kotecha, fig 5, paragraph 43-47) comprising: 
acquiring, from a data storage, stored network data including location data of network nodes of a wireless communication network within the flight area; (Kotecha, fig 5, paragraph 43-47, “Process 500 may also include receiving network parameters and/or physical parameters relating to the wireless network (block 520). The network parameters and/or physical parameters relating to the wireless network may include network topography information (e.g., the deployment of base stations and antennas associated with the wireless network), landscape topography information, information describing external sources of interference, or other information. In some implementations, operational values relating to the wireless network may also be received. The operational values may include, for example, congestion in the network, current transmission power of base stations 220, beamforming parameters being used by base stations 220, or other values… Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42; implicit that network parameters and/or physical parameters were stored somewhere)
acquiring current network data including current connectivity data of the network nodes; (Kotecha, fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network. The devices may include UAVs 210, other mobile devices (e.g., smart phones carried by users), devices carried by technicians associated with the operator of the wireless network, or dedicated signal strength measurement devices that may be deployed by an operator of the wireless network. The signal strength measurements may include values relating to the uplink or downlink direction (or both). Examples of signal strength metrics include: Received Signal Strength Indicator (RSSI), Received Channel Power Indicator (RCPI), measurements relating to symbol error rates, or other measurements. Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude). In one implementation, and as previously mentioned, UAVs 210, when flying along a flight path, may transmit signal strength measurements (e.g., to 3D network coverage component 240 or UAV navigation component 250), at various locations on the flight path.”; fig 2, paragraph 18-30, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area.”; more details in fig 4, paragraph 35-42)
and computing current 3D coverage data indicating current network coverage along three dimensions in the three-dimensional flight area by correlating the stored network data and the current network data, (Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42)
wherein the current network data includes an indication of a current number, or an aggregated number over a period of time, of communication terminals per area unit, (Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; paragraph 31-32, “As shown in FIG. 3A, the coverage map may include a two-dimensional component that may map the estimated signal strength associated with particular geographical areas…  Additionally, the area corresponding to each of the geographical areas may be chosen by a network operator (or other entity) based on factors such as: the required accuracy of the signal strength estimates, the ability to measure/determine the signal strength estimates, the expected density of devices in a particular area, etc.”; coverage map is clearly based on and includes the expected density of devices in a particular area; alternatively see paragraph 33-34, “Examples of factors that can lead to variations in signal strength, both as a function of the location on the ground and or/as a function of height, may include: the type and/or operating conditions of a base station 220, lateral and vertical distance from the base station, buildings and/or natural topography, density of other mobile devices in the area, and/or radio interference from external sources.”; signal strength clearly indicate density of other mobile devices in the area since “Examples of factors that can lead to variations in signal strength, both as a function of the location on the ground and or/as a function of height, may include: the type and/or operating conditions of a base station 220, lateral and vertical distance from the base station, buildings and/or natural topography, density of other mobile devices in the area, and/or radio interference from external sources.”)
and the output interface (Kotecha, fig 8, paragraph 57-63, device with interfaces and processor) reports that number of communication terminals per area to the aviation control node. (Kotecha, fig 5, paragraph 43-47, “For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; fig 6, paragraph 48-51, “In one implementation, UAV navigation component 250 may provide an API or other interface through which flight paths can be automatically requested… Process 600 may further include generating, in response to the request and based at least on three-dimensional network coverage information, at least one flight path (block 620)… UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240.”; fig 7, paragraph 52-56, “During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)
Kotecha doesn’t teach: the 3D coverage data including an interference caused by the UAV.
De Rosa from the same or similar fields of endeavor teaches: the 3D coverage data including an interference caused by the UAV. (De Rosa, paragraph 27-33, “In an embodiment, for a given UE intended to be operated at flight altitude, the flight routes, channel allocation instructions, and other related information (e.g., start time, end time, speed of the flight) may be determined and generated based on flight plan information provided by an operator of the UE and geographic information. The geographic information may include obstacle information, weather information, traffic management information (e.g., air traffic management information), emergency/critical broadcast information, and/or generally any other static and dynamic information associated with the geographic regions… Flight route, flight plan information, geographic information, and/or other information may be provided in a three-dimensional (3D) space… In various embodiments, the traffic management information may include an interference impact to the network due to the network accommodating (e.g., providing network connectivity to) UAVs, other aerial devices, and/or generally any devices at high altitudes (e.g., devices within a high-rise building). Due to a reduced path loss for line-of-sight type communication links between UEs at high altitudes and their serving access point relative to terrestrial UEs, the UEs operating (e.g., flying while communicating with the network) at high altitudes generally have a higher interference potential on a larger region surrounding each UE's serving base station than terrestrial UEs and thus generally contribute higher interference to neighboring access points than terrestrial UEs. Interference impact attributed to a UE can cause reduced access point coverage and degradation of performance for other aerial-based users and ground-based users of the network… For any given UE, whether the UE is at flight altitude or ground level, when the UE transmits signals to its serving access point (e.g., serving base station in a cellular network), the UE utilizes capacity of its serving access point while contributing interference to other access points that may receive the signals transmitted by the UE to the serving access point. These other access points generally include access points in geographic proximity to the serving base station of the UE. In an aspect, due to a higher interference potential associated with a UE at flight altitude (e.g., a UAV or other device at flight altitude), an area of pertinence associated with this UE encompasses this UE's serving access point and access points in geographic proximity to this UE's serving access point. In this regard, an area of pertinence may be referred to as including a group of access points or a cluster of access points. Access points in geographic proximity to the serving access point may include access points referenced as neighboring access points of the serving access point and/or access points within a certain distance of the serving access point. For example, the area of pertinence defined for and associated with such a UE may be a coverage (e.g., three-dimensional coverage) of the UE's serving access point combined with a coverage of the serving access point's neighbors. In some aspects, a definition of an area of pertinence associated with each UE at a given position may be based on measurement analytics (e.g., automated measurement analytics) using machine-learning (ML)/artificial intelligence (AI) methods.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of De Rosa into Kotecha, since Kotecha suggests a technique for determining coverage data, and De Rosa suggests the beneficial way of including interference caused by UAV into such coverage data since UAV operating (e.g., flying while communicating with the network) at high altitudes generally have a higher interference potential and interference impact attributed to an UAV can cause reduced access point coverage and degradation of performance for other aerial-based users and ground-based users of the network (De Rosa, paragraph 27-33) in the analogous art of communication.
Even though it’s well-known in the art that signal strength indicates device density, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Ryu from the same or similar fields of endeavor teaches: signal strength indicates device density (Ryu, paragraph 60, “For example, antenna selecting component 344 can detect the one or more parameters or conditions, such as a network load or signal strength, achieving a threshold, which may indicate an over-densified network, a load or signal strength of UEs achieving (or failing to achieve) a threshold, which may indicate low UE density.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ryu into Kotecha and De Rosa, since Kotecha suggests a technique for determining coverage data including signal strength information, and Ryu suggests the beneficial way of having such signal strength information indicate device density since it’s well-known in the art that signal strength achieving a threshold indicate an over-densified network and signal strength doesn’t achieve a threshold hold indicate low device density (Ryu, paragraph 60) in the analogous art of communication.

For claim 20. Kotecha teaches: An aviation control method for guiding an unmanned aerial vehicle (UAV) in a three-dimensional (3D) flight area within airspace, (Kotecha, fig 6-7, paragraph 48-56) comprising: 
acquiring current 3D coverage data indicating current network coverage along three dimensions in the three-dimensional flight area, (Kotecha, fig 6-7, paragraph 48-56, “UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240.”; Kotecha, fig 5, paragraph 43-47, “For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”)
the 3D coverage data being determined by correlating stored network data including location data of network nodes of a wireless communication network within the flight area and current network data including current connectivity data of the network nodes; (Kotecha, fig 2, paragraph 18-30, “3D network coverage component 240 may include one or more servers or other computer devices used to maintain data structures that map network coverage provided by the wireless network (e.g., provided by base stations 220 and access network 230). The map may be a 3D map that relates geographical areas (e.g., cells or smaller geographical units) to the current signal strength that is estimated as being associated with the geographical area.”; more details in fig 5, paragraph 43-47, “Process 500 may include receiving signal strength measurements (block 510). The signal strength measurements may be based on actual measurements of signal strength that are made by devices associated with the wireless network… Each received signal strength measurement may be associated with a three-dimensional location (such as a geographical area label and an altitude)… Process 500 may also include receiving network parameters and/or physical parameters relating to the wireless network (block 520). The network parameters and/or physical parameters relating to the wireless network may include network topography information (e.g., the deployment of base stations and antennas associated with the wireless network), landscape topography information, information describing external sources of interference, or other information… Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; more details in fig 4, paragraph 35-42; implicit that network parameters and/or physical parameters were stored somewhere)
and performing the guiding of the UAV based on the current 3D coverage data, (Kotecha, fig 6-7, paragraph 48-56, “Process 600 may further include generating, in response to the request and based at least on three-dimensional network coverage information, at least one flight path (block 620)… UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240… Process 600 may further include transmitting the generated UAV flight path (block 630). For example, UAV navigation component 250 may transmit the flight path to the requesting UAV or other device… During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)
wherein the current network data includes an indication of a current number, or an aggregated number over a period of time, of communication terminals per area unit, (Kotecha, fig 5, paragraph 43-47, “Process 500 may further include updating the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters (block 530). For instance, 3D network coverage component 240 may continuously update the 3D coverage map based on the received information. In one implementation, directly measured values (e.g., as received in block 510) of the received signal strength may be preferentially used to determine the signal strength coverage at a particular three-dimensional location. When a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters. For example, power radiation formulas may be used to estimate signal strength, at a particular location, due to one or more nearby base stations 220. Through the operation of process 500, 3D network coverage component 240 may operate to maintain an up-to-date three-dimensional coverage map of the wireless network. 3D network coverage component 240 may make the coverage map available to other network processes or devices. For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; paragraph 31-32, “As shown in FIG. 3A, the coverage map may include a two-dimensional component that may map the estimated signal strength associated with particular geographical areas…  Additionally, the area corresponding to each of the geographical areas may be chosen by a network operator (or other entity) based on factors such as: the required accuracy of the signal strength estimates, the ability to measure/determine the signal strength estimates, the expected density of devices in a particular area, etc.”; coverage map is clearly based on and includes the expected density of devices in a particular area; alternatively see paragraph 33-34, “Examples of factors that can lead to variations in signal strength, both as a function of the location on the ground and or/as a function of height, may include: the type and/or operating conditions of a base station 220, lateral and vertical distance from the base station, buildings and/or natural topography, density of other mobile devices in the area, and/or radio interference from external sources.”; signal strength clearly indicate density of other mobile devices in the area since “Examples of factors that can lead to variations in signal strength, both as a function of the location on the ground and or/as a function of height, may include: the type and/or operating conditions of a base station 220, lateral and vertical distance from the base station, buildings and/or natural topography, density of other mobile devices in the area, and/or radio interference from external sources.”)
and the output interface (Kotecha, fig 8, paragraph 57-63, device with interfaces and processor) reports that number of communication terminals per area to the aviation control node. (Kotecha, fig 5, paragraph 43-47, “For example, UAV navigation component 250 may query 3D network coverage component 240 to obtain coverage information that UAV navigation component 250 may use to generate flight paths for UAVs 210.”; fig 6, paragraph 48-51, “In one implementation, UAV navigation component 250 may provide an API or other interface through which flight paths can be automatically requested… Process 600 may further include generating, in response to the request and based at least on three-dimensional network coverage information, at least one flight path (block 620)… UAV navigation component 250 may obtain the three-dimensional coverage map (or a portion of the coverage map) by querying 3D network coverage component 240.”; fig 7, paragraph 52-56, “During the flight of UAV 210, assume that the signal strength of the wireless network changes in a particular area. For example, assume that 3D network coverage component 240 and/or UAV navigation component 250 determine that the wireless signal, for segment 3 and at 300 feet has degraded, and that a stronger signal can be found at 100 feet. In some implementations, UAV navigation component 250 may be configured to dynamically transmit flight path update notifications to UAV 210. In this case, the update notification may indicate that UAV 210 should fly at 100 feet for segment 3.”)
Kotecha doesn’t teach: wherein the guiding of the UAV includes determining at least one of a flight path or a flight corridor including the flight path by minimizing a cost function including at least an interference caused by the UAV.
De Rosa from the same or similar fields of endeavor teaches: wherein the guiding of the UAV includes determining at least one of a flight path or a flight corridor including the flight path by minimizing a cost function including at least an interference caused by the UAV. (De Rosa, paragraph 27-33, “In an embodiment, for a given UE intended to be operated at flight altitude, the flight routes, channel allocation instructions, and other related information (e.g., start time, end time, speed of the flight) may be determined and generated based on flight plan information provided by an operator of the UE and geographic information. The geographic information may include obstacle information, weather information, traffic management information (e.g., air traffic management information), emergency/critical broadcast information, and/or generally any other static and dynamic information associated with the geographic regions… Flight route, flight plan information, geographic information, and/or other information may be provided in a three-dimensional (3D) space… In various embodiments, the traffic management information may include an interference impact to the network due to the network accommodating (e.g., providing network connectivity to) UAVs, other aerial devices, and/or generally any devices at high altitudes (e.g., devices within a high-rise building). Due to a reduced path loss for line-of-sight type communication links between UEs at high altitudes and their serving access point relative to terrestrial UEs, the UEs operating (e.g., flying while communicating with the network) at high altitudes generally have a higher interference potential on a larger region surrounding each UE's serving base station than terrestrial UEs and thus generally contribute higher interference to neighboring access points than terrestrial UEs. Interference impact attributed to a UE can cause reduced access point coverage and degradation of performance for other aerial-based users and ground-based users of the network… For any given UE, whether the UE is at flight altitude or ground level, when the UE transmits signals to its serving access point (e.g., serving base station in a cellular network), the UE utilizes capacity of its serving access point while contributing interference to other access points that may receive the signals transmitted by the UE to the serving access point. These other access points generally include access points in geographic proximity to the serving base station of the UE. In an aspect, due to a higher interference potential associated with a UE at flight altitude (e.g., a UAV or other device at flight altitude), an area of pertinence associated with this UE encompasses this UE's serving access point and access points in geographic proximity to this UE's serving access point. In this regard, an area of pertinence may be referred to as including a group of access points or a cluster of access points. Access points in geographic proximity to the serving access point may include access points referenced as neighboring access points of the serving access point and/or access points within a certain distance of the serving access point. For example, the area of pertinence defined for and associated with such a UE may be a coverage (e.g., three-dimensional coverage) of the UE's serving access point combined with a coverage of the serving access point's neighbors. In some aspects, a definition of an area of pertinence associated with each UE at a given position may be based on measurement analytics (e.g., automated measurement analytics) using machine-learning (ML)/artificial intelligence (AI) methods.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of De Rosa into Kotecha, since Kotecha suggests a technique for determining UAV flight path, and De Rosa suggests the beneficial way of including interference caused by UAV into such determination since UAV operating (e.g., flying while communicating with the network) at high altitudes generally have a higher interference potential and interference impact attributed to an UAV can cause reduced access point coverage and degradation of performance for other aerial-based users and ground-based users of the network (De Rosa, paragraph 27-33) in the analogous art of communication.
Even though it’s well-known in the art that signal strength indicates device density, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Ryu from the same or similar fields of endeavor teaches: signal strength indicates device density (Ryu, paragraph 60, “For example, antenna selecting component 344 can detect the one or more parameters or conditions, such as a network load or signal strength, achieving a threshold, which may indicate an over-densified network, a load or signal strength of UEs achieving (or failing to achieve) a threshold, which may indicate low UE density.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ryu into Kotecha and De Rosa, since Kotecha suggests a technique for determining coverage data including signal strength information, and Ryu suggests the beneficial way of having such signal strength information indicate device density since it’s well-known in the art that signal strength achieving a threshold indicate an over-densified network and signal strength doesn’t achieve a threshold hold indicate low device density (Ryu, paragraph 60) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462